DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on August 03, 2022 are acknowledged and have been fully considered. Claims 1-39 are pending.  Claims 16 and 18-19 are under consideration in the instant office action. Claims 1-15, 17, and 20-39 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant amended instant claim 16 by incorporating new limitations reciting a bandage comprising a substrate layer; and a therapeutic layer comprising a nano-dote composition having at least one component selected from the group consisting of: N-isopropylacrylamide (NIPAm); N-phenylacrylamide (PAA); N-tert-butylacrylamide (TBAm); N,N’-methylenebisacrylamide (Bis): N-acryloyl L-Phenylalinine (APhe); and acrylic acid. Applicant’s amendments and arguments did not overcome the rejections under 35 USC 103 of record for reasons set forth in the previous rejection and herein below. Applicant’s amendments necessitated a new ground of rejections under 35 USC 112.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendment 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: instant claim 16 recites a method of inhibiting, diminishing, or neutralizing the activity of a venomous biomacromolecule in a subject in need thereof, comprising contacting the subject with a bandage comprising: a substrate layer; and a therapeutic layer comprising a nano-dote composition having at least one component selected from the group consisting of: N-isopropylacrylamide (NIPAm); N-phenylacrylamide (PAA); N-tert-butylacrylamide (TBAm); N,N’-methylenebisacrylamide (Bis); N-acryloyl L-Phenylalinine (APhe); and acrylic acid. The nano-dote composition in addition to the N-isopropylacrylamide (NIPAm) must contain a therapeutic agent which is an enzymatic inhibitor (phospholipase A2 inhibitor was elected by Applicant as species) which is not recited in the claim amounting to an important omission.
The dependent claims are included for depending from the indefinite base claim.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Lewin  et al. (WO 2016/081826 with an international filing date of November 11, 2015 and earlier priority date of November 21, 2014 , previously cited) and Anderson et al. (US 2014/0271863, previously cited).
Applicant Claims
Applicant claims a method of inhibiting, diminishing or neutralizing the activity of a venomous biomacromolecule in a subject in need thereof.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lewin et al. teach the invention provides methods of treatment, pharmaceutical compositions, systems and kits appropriate for first line and/or adjunct therapy with antivenom using at least one active component, in some instances at least two active components and in other instances no more than two active components selected from the group consisting of a selective secretory PLA2 inhibitor (sPLA2 or PLA2 inhibitor), a metalloproteinase inhibitor, a serine protease inhibitor, antivenom, one or more acetylcholinesterase inhibitors or a nAChR agonist paired with a mAChR antagonist, a NMDA receptor antagonist and a spreading factor inhibitor to treat a subject who suffers from an envenomation, preferably at the time of envenomation and often within a period of less than about an hour after an envenomation or 6 hours after an envenomation and throughout the course of treatment at time with or without antivenom as an adjunct therapy after an envenomation by, for example, a snake or invertebrate (see abstract). A method of treating a subject who suffers from an envenomation, the method comprising administering to the subject a composition comprising a therapeutically effective amount of at least one PLA2 inhibitor (see claim 1). The method according to claim 1 wherein said envenomation occurs from a snake, reptile, arthropod, amphibian, mollusk or cnidarian (aka "coelenterate") (see claim 2). The method according any of claims 1-5 wherein said PLA2 inhibitor is varespladib, methylvarespladib, indoxam, methyl indoxam, a pharmaceutically acceptable salt thereof or a mixture thereof (see claim 6). Exemplary, non-limiting pharmaceutical compositions can be in the form of injectable solutions (which is preferred for initial treatment in combination with an auto or pen-injecting device), powders, liposomes, ointment, and aerosols and may include active ingredient(s) conjugated to another compound for specific targeting (e.g. nanoparticles). The pharmaceutical compositions described herein can be administered by a variety of techniques (e.g. through use of a manual or auto-injecting device that may be needle-based and that may optionally include a jet-injector, an intranasal drug delivery device, a nebulizer, a metered dose inhaler or a spray device or an oral formulation such as pills, tables or elixirs. Kits of the invention can include such compositions and devices, along with appropriate instructions and additional components (e.g. a mask). Compositions may also be in the form of lyophilized powders, which can be used to create injectable solutions for initial (and subsequent) treatment of an envenomated patient (see page 15). In certain embodiments, pharmaceutical formulations of the invention are administered using an oil-in-water emulsion, microemulsion or nanoemulsion, a water-in-oil emulsion, microemulsion or nanoemulsion, a water-in-silicone emulsion, microemulsion or nanoemulsion, a liquid, a gel, an oil, a paste, a cream, a lotion, an ointment, a suspension, a foam, a spray or a serum carrier, a suspension, a liposome-containing formulation, a transfersome, an elastic (deformable) vesicle, an ethosome, an invasome or a penetration- enhancer-containing vesicle, a lacquer, or the formulations can comprise a component of a patch, bandage, or occlusive dressing, or other passive or active system for absorption through the skin or mucosal surface (see page 73). Other dosage forms are adapted for administration by microinjection or patch (transdermal administration) alone or underneath a pressure immobilization splint, intranasally, orally as a pill, elixir or solution, buccally, sublingually, as a gel, aerosolized with pharmaceutically active or inert carriers with or without additional properties such as antibiotic and analgesic activity and optionally delivered in vesicles encompassing liposomes, micelles, polymeric, metallic and lipid nanoparticles among others as well as penetrating agents to enhance tissue delivery (see page 63).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Lewin et al. does not specifically teach the elected species N-isopropylacrylamide(NIPAm) as a defined material used to make therapeutic layer. This deficiency is cured by the teachings of Anderson et al.
Anderson et al. teach controlled release delivery of actives (e.g., drug-delivery, cosmeceutics, alternative medicine) though from an unusual and novel delivery vehicle: personal clothing. Means are disclosed for producing controlled-release systems well-suited not only for affixation to fabrics--e.g., clothing, bedding--but also for maintenance of active throughout washing cycles including hot-wash laundry cycles. Some embodiments comprise a material comprising a unique combination of the thermoresponsive polymer poly-N-isopropylacrylamide, crosslinked and water-swollen in the form of a hydrogel, with embedded thin platelet-shaped solid crystals, drug-solubilizing microparticles, and a drug or other active that is released at ambient or body temperature, but only slowly in warm or hot water. Also disclosed are particles comprising solid dispersions of active compounds dispersed in nested or layered arrangements of at least two distinct polymers, in a fiber- or rod-shaped configurations, satisfying certain mathematical criteria. Anderson et al. teach it will generally be highly desired to establish a strong connection of the controlled-release particles to a substrate. The substrate upon which the particle (polymer/active dispersion, or hydrogel bead) is deposited may be metallic, ceramic, polymeric (glassy, semicrystalline, or elastomeric), or composite, though in most of the embodiments discussed herein this is a fabric. An example of a metallic substrate would be finger-worn jewelry such as a ring, for medicating against arthritis. Preferably the substrate conforms to one part of the body, and therefore orthopedic cast and splint materials are particularly useful, as well as wound dressings, and ordinary tight-fitting fabrics such as socks, hats, face/ski masks, scarves, tiaras, chokers, skullcaps, undergarments, skin guards, wrist bands, arm bands, knee pads, bras, nylon stockings, athletic supporters, robes, neck bands, head bands, ear muffs, gloves, diapers, poultices, facial masques, paraffin glove, joint braces, pillowcases, blankets, sheets, and furniture coverings. Preferred substrates in this invention are fabrics, both woven and nonwoven, and foams such as polyurethane foams. Most preferred substrates are fabrics and foams in the form of socks, pillowcases, gloves, and wound dressings, with the most preferred material being bamboo fabric (paragraph 0134).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize poly-N-isopropylacrylamide because Anderson et al. teach controlled release delivery of actives (e.g., drug-delivery, cosmeceutics, alternative medicine) though from an unusual and novel delivery vehicle: personal clothing utilizing poly-N-isopropylacrylamide. Means are disclosed for producing controlled-release systems well-suited not only for affixation to fabrics--e.g., clothing, bedding--but also for maintenance of active throughout washing cycles including hot-wash laundry cycles. One of ordinary skill in the art would have been motivated to do so because Anderson et al. teach that some embodiments comprise a material comprising a unique combination of the thermoresponsive polymer poly-N-isopropylacrylamide, crosslinked and water-swollen in the form of a hydrogel, with embedded thin platelet-shaped solid crystals, drug-solubilizing microparticles, and a drug or other active that is released at ambient or body temperature, but only slowly in warm or hot water. Also disclosed are particles comprising solid dispersions of active compounds dispersed in nested or layered arrangements of at least two distinct polymers, in a fiber- or rod-shaped configurations, satisfying certain mathematical criteria (see abstract). One of ordinary skill in the art would have been motivated to utilize the polymer because as clearly described above Anderson et al. teach the use of the polymer for drug delivery through fabrics. Anderson et al. teach it will generally be highly desired to establish a strong connection of the controlled-release particles to a substrate. The substrate upon which the particle (polymer/active dispersion, or hydrogel bead) is deposited may be metallic, ceramic, polymeric (glassy, semicrystalline, or elastomeric), or composite, though in most of the embodiments discussed herein this is a fabric. An example of a metallic substrate would be finger-worn jewelry such as a ring, for medicating against arthritis. Preferably the substrate conforms to one part of the body, and therefore orthopedic cast and splint materials are particularly useful, as well as wound dressings, and ordinary tight-fitting fabrics such as socks, hats, face/ski masks, scarves, tiaras, chokers, skullcaps, undergarments, skin guards, wrist bands, arm bands, knee pads, bras, nylon stockings, athletic supporters, robes, neck bands, head bands, ear muffs, gloves, diapers, poultices, facial masques, paraffin glove, joint braces, pillowcases, blankets, sheets, and furniture coverings. Preferred substrates in this invention are fabrics, both woven and nonwoven, and foams such as polyurethane foams. Most preferred substrates are fabrics and foams in the form of socks, pillowcases, gloves, and wound dressings, with the most preferred material being bamboo fabric (paragraph 0134). With regard to a therapeutic layer comprising a nano-dote composition Applicant defined in the specification page 11 that the term “nano-dote” or “nanodote” refers to a composition comprising one or more antivenom compounds of the present invention. The antivenom compounds include one or more synthetic polymer nanoparticles of the present invention having affinity and specificity to peptide toxins. The composition can include one or more therapeutic described herein. The composition can include one or more carrier described herein. As per the above definition Lewin et al. clearly meet the nanodote composition as defined.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues Anderson, as the Examiner has asserted in the present Office Action, teaches the “controlled release delivery of actives” from clothing. However, in contrast to the present methods of the invention, the nano-dote compositions of the claimed methods are designed to sequester venomous biomacromolecules (e.g., snake venom) (see paragraphs 0111, 0118, 0151, and Example 2), not to release or deliver them. Applicants submit that any motivation or alleged expectation of success can only be found by relying on information gleaned solely from Applicants’ own specification. Based on the combination of references set forth by the Examiner, Applicants assert that the rejection of the claims under §103 could only have been made with hindsight bias. The prior art documents as a whole must provide the motivation for making the combination, and this motivation must be found apart from Applicants’ disclosure. Jn re Dow Chemical Co., 5 USPQ2d 1529, 1531 (Fed. Cir. 1988). Absent such motivation, however, the Examiner may not use the claimed invention as a template to piece together elements from various unrelated prior art documents or use an isolated teaching from a reference to fill gaps in the prior art, to arrive at an obviousness rejection. Jn re Fritch, 23 USPQ2d 1780, 1784 (Fed. Cir. 1992).
The above assertions are not found persuasive because in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,the present methods of the invention, the nano-dote compositions of the claimed methods are designed to sequester venomous biomacromolecules) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if such a limitation is included in the claims the bandage of Anderson clearly is used for the delivery of drug compositions and the after effect of the composition is technically dependent on the nature or the properties of the composition. It is very clear Lewin teaches the same antivenom agent and Anderson clearly teaches that Anderson et al. teach it will generally be highly desired to establish a strong connection of the controlled-release particles to a substrate. The substrate upon which the particle (polymer/active dispersion, or hydrogel bead) is deposited may be metallic, ceramic, polymeric (glassy, semicrystalline, or elastomeric), or composite, though in most of the embodiments discussed herein this is a fabric. An example of a metallic substrate would be finger-worn jewelry such as a ring, for medicating against arthritis. Preferably the substrate conforms to one part of the body, and therefore orthopedic cast and splint materials are particularly useful, as well as wound dressings, and ordinary tight-fitting fabrics such as socks, hats, face/ski masks, scarves, tiaras, chokers, skullcaps, undergarments, skin guards, wrist bands, arm bands, knee pads, bras, nylon stockings, athletic supporters, robes, neck bands, head bands, ear muffs, gloves, diapers, poultices, facial masques, paraffin glove, joint braces, pillowcases, blankets, sheets, and furniture coverings. Preferred substrates in this invention are fabrics, both woven and nonwoven, and foams such as polyurethane foams. Most preferred substrates are fabrics and foams in the form of socks, pillowcases, gloves, and wound dressings, with the most preferred material being bamboo fabric (paragraph 0134). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize poly-N-isopropylacrylamide because Anderson et al. teach controlled release delivery of actives (e.g., drug-delivery, cosmeceutics, alternative medicine) though from an unusual and novel delivery vehicle: personal clothing utilizing poly-N-isopropylacrylamide. Means are disclosed for producing controlled-release systems well-suited not only for affixation to fabrics--e.g., clothing, bedding--but also for maintenance of active throughout washing cycles including hot-wash laundry cycles. One of ordinary skill in the art would have been motivated to do so because Anderson et al. teach that some embodiments comprise a material comprising a unique combination of the thermoresponsive polymer poly-N-isopropylacrylamide, crosslinked and water-swollen in the form of a hydrogel, with embedded thin platelet-shaped solid crystals, drug-solubilizing microparticles, and a drug or other active that is released at ambient or body temperature, but only slowly in warm or hot water. Also disclosed are particles comprising solid dispersions of active compounds dispersed in nested or layered arrangements of at least two distinct polymers, in a fiber- or rod-shaped configurations, satisfying certain mathematical criteria (see abstract). One of ordinary skill in the art would have been motivated to utilize the polymer because as clearly described above Anderson et al. teach the use of the polymer for drug delivery through fabrics. Anderson et al. teach it will generally be highly desired to establish a strong connection of the controlled-release particles to a substrate. The substrate upon which the particle (polymer/active dispersion, or hydrogel bead) is deposited may be metallic, ceramic, polymeric (glassy, semicrystalline, or elastomeric), or composite, though in most of the embodiments discussed herein this is a fabric. An example of a metallic substrate would be finger-worn jewelry such as a ring, for medicating against arthritis. Preferably the substrate conforms to one part of the body, and therefore orthopedic cast and splint materials are particularly useful, as well as wound dressings, and ordinary tight-fitting fabrics such as socks, hats, face/ski masks, scarves, tiaras, chokers, skullcaps, undergarments, skin guards, wrist bands, arm bands, knee pads, bras, nylon stockings, athletic supporters, robes, neck bands, head bands, ear muffs, gloves, diapers, poultices, facial masques, paraffin glove, joint braces, pillowcases, blankets, sheets, and furniture coverings. Preferred substrates in this invention are fabrics, both woven and nonwoven, and foams such as polyurethane foams. Most preferred substrates are fabrics and foams in the form of socks, pillowcases, gloves, and wound dressings, with the most preferred material being bamboo fabric (paragraph 0134). With regard to a therapeutic layer comprising a nano-dote composition Applicant defined in the specification page 11 that the term “nano-dote” or “nanodote” refers to a composition comprising one or more antivenom compounds of the present invention. The antivenom compounds include one or more synthetic polymer nanoparticles of the present invention having affinity and specificity to peptide toxins. The composition can include one or more therapeutic described herein. The composition can include one or more carrier described herein. As per the above definition Lewin et al. clearly meet the nanodote composition as defined. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619